Citation Nr: 0426516	
Decision Date: 09/23/04    Archive Date: 09/29/04	

DOCKET NO.  01-07 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased initial rating for radiculitis 
symptoms, left upper extremity, status post C7-T1 disc 
excision and fusion, currently evaluated as 20 percent 
disabling.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1988 to March 
1989, from May 1990 to May 1993, and from August 1997 to June 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that granted service connection for 
persistent radiculitis symptoms of the left upper extremity, 
status post C7-T1 disc excision and fusion.  


FINDINGS OF FACT

1.  The veteran's service-connected radiculitis symptoms of 
the left upper extremity and status post C7-T1 disc excision 
and fusion, prior to September 23, 2002, are manifest by 
severe intervertebral disc syndrome with left upper extremity 
radiculopathy and left upper extremity muscle weakness, but 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm or other 
neurological findings appropriate to the site of the diseased 
disc were not demonstrated.  

2.  From September 23, 2002, the veteran's service-connected 
persistent radiculitis symptoms of the left upper extremity, 
status post C7-T1 disc excision and fusion, is manifest by 
slight weakness of the left upper extremity, slight 
impairment of range of motion, and subjective numbness of the 
ulnar 4th and 5th fingers, but incapacitating episodes having 
a duration of six weeks or greater, or ankylosis of the spine 
are not demonstrated.  


CONCLUSION OF LAW

The criteria for a 40 percent evaluation, but not greater, 
for radiculitis symptoms of the left upper extremity, status 
post C7-T1 disc excision and effusion, have been met from 
June 24, 1999.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, Part 4, Diagnostic Codes 5003-5010, 5289, 5292, 5293, 
5295 (2003) (as amended by 67 Fed. Reg. 54,345 (Aug. 22, 
2002), Diagnostic Codes 5237, 5242, 5243 (effective 
September 26, 2003) Diagnostic Code 8616 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini II v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that the Veterans Claims 
Assistance Act of 2000 (VCAA) notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.

In the present case, a substantially complete application was 
received in June 1999.  Thereafter, in a rating decision, 
dated in August 2000, service connection for persistent 
radiculitis symptoms, left upper extremity, status post C7-T1 
disc excision and fusion was granted, and a 20 percent 
evaluation assigned effective June 24, 1999.  Only after that 
rating decision was promulgated did the AOJ, in June 2001 and 
April 2004, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by the VA, and the need for the claimant to submit any 
evidence in his possession that pertains to the claim.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While notice provided to the appellant was not given prior to 
the first AOJ adjudication of the claim in August 2000, the 
notice was provided by the AOJ prior to the most recent 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The appellant requested a hearing.  The hearing 
was scheduled and the veteran requested that it be 
rescheduled.  He failed to report for the rescheduled 
hearing.  The statement of the case and supplemental 
statements of the case advised the veteran of the laws and 
regulations pertaining to his claim.  These documents 
informed him of the evidence of record and explained the 
reasons and bases for denial of his claim.  Therefore, 
notwithstanding Pelegrini II, to decide the appeal would not 
be prejudicial error to the appellant.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  All of the 
requirements of the VCAA notice have been full satisfied and, 
as discussed above, the timing of that notice has not bee 
prejudicial error to the appellant in this case.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Since this is an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance is not applicable. 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.

After the veteran filed his claim in June 1999, the 
applicable rating criteria for intervertebral disc disease, 
38 C.F.R. § 4.72, Diagnostic Code 5293, were revised 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 
(Aug. 22, 2002).  Further, the remaining spinal regulations 
were amended effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  Initially, the Board will consider 
the veteran's claim under the criteria in effect prior to 
September 23, 2002 in light of the evidence that was of 
record at that time.  See VAOPGCPREC 7-2003.

Prior to September 23, 2002, Diagnostic Code 5293 provided 
that intervertebral disc syndrome that was postoperative, 
cured warranted a noncompensable evaluation.  Intervertebral 
disc syndrome that was mild warranted a 10 percent 
evaluation.  Intervertebral disc syndrome that was moderate 
with recurring attacks warranted a 20 percent evaluation.  
Intervertebral disc syndrome that was severe with recurring 
attacks with intermittent relief warranted a 40 percent 
evaluation.  Where intervertebral disc syndrome was 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc with 
intermittent relief, a 60 percent evaluation was warranted.  

Before September 26, 2003, Diagnostic Code 5290 provided that 
limitation of motion of the cervical spine that was slight 
warranted a 10 percent evaluation.  Where limitation of 
motion was moderate, a 20 percent evaluation was warranted.  
Where limitation of motion was severe, a 30 percent 
evaluation was warranted.  

Prior to September 26, 2003, Diagnostic Code 5287 provided 
that favorable ankylosis of the cervical spine warranted a 
30 percent evaluation and unfavorable ankylosis warranted a 
40 percent evaluation.  

The veteran's disability has been evaluated under the 
provisions of Diagnostic Code 8616.  Diagnostic Code 8616 
provides for evaluating neuritis under paralysis of the ulnar 
nerve.  Mild incomplete paralysis of the ulnar nerve warrants 
a 10 percent evaluation.  Moderate incomplete paralysis of 
the ulnar nerve of the minor extremity warrants a 20 percent 
evaluation.  Severe incomplete paralysis warrants a 
30 percent evaluation where the minor extremity is involved.  
Complete paralysis of the ulnar nerve of the minor extremity 
warrants a 60 percent evaluation.  

The report of a December 1999 VA orthopedic examination 
reflects that the veteran reported weakness and some 
coordination problems in the left arm, with occasional pain 
and spasm in the left arm.  He indicated that he did not take 
medication on a regular basis for this.  He did use a TENS 
unit as needed.  He did not have any crutches or brace.  He 
reported that his neck and arm hurt on a daily basis, but the 
best relief was simply resting.  On examination there was a 
scar on the anterior neck secondary to surgical intervention.  
It was well healed and nontender.  There was some slight 
tightness of the cervical muscles and decreased range of 
motion of the cervical spine.  Range of motion was 
accomplished in forward flexion to 10 degrees, backward 
extension was to 5 degrees, and rotation was to 10 degrees 
bilaterally.  The examiner indicated that it was unclear if 
this was less than maximum effort or if the patient limited 
the motion secondary to fear or pain.  There was some slight 
atrophy of the left arm when compared to the right.  There 
was notable strength loss in the left arm when compared to 
the right.  The diagnoses included status post anterior 
cervical fusion of C7 and T1, chronic radiculopathy of the 
left arm secondary to cervical spine abnormalities with 
demonstrable weakness of the left arm compared to the right, 
and very slight muscle wasting of the left when compared to 
the right.  

The report of a November 2001 VA fee-basis examination 
reflects that the veteran reported flare ups, lasting 3 to 4 
days in duration.  During flare ups he tried to position 
himself when walking and exercising so that the discomfort 
was ameliorated.  The veteran reported that he was unable to 
push a lawnmower and garden, but could perform most other 
activities of daily living without impairment.  The 
examination reflects that the veteran is right-handed.  On 
examination of the cervical spine there was no muscle spasm 
or weakness.  Range of motion was accomplished in forward 
flexion to 40 degrees with pain starting at 40 degrees, 
extension was to 40 degrees with pain at 30 degrees, right 
lateroflexion was 40 degrees with pain at 30 degrees, left 
lateroflexion was 40 degrees with pain at 35 degrees, and 
left and right rotations were to 60 degrees with pain at 
60 degrees.  Pain was the primary limitation of motion.  
There was no fatigue, weakness, lack of endurance, or 
incoordination.  The diagnoses included status post 
diskectomy and fusion of C7-T1 with left upper extremity 
muscle weakness with no evidence of nerve involvement based 
on findings on nerve conduction velocity study.  

Although a 20 percent evaluation has been assigned under 
Diagnostic Code 8616 for moderate incomplete paralysis of the 
ulnar nerve, the Board concludes that with the findings of 
the nerve conduction velocity study indicating no evidence of 
nerve involvement, the disability is more appropriately rated 
as intervertebral disc syndrome.  With consideration of the 
reported pain that is ongoing in nature, the objective 
evidence of some atrophy of the left upper extremity, and 
muscle weakness of the left upper extremity, the Board 
concludes that the evidence is in equipoise with respect to 
whether or not the evidence of record prior to September 23, 
2002, more nearly approximates the criteria for severe 
intervertebral disc syndrome.  In resolving all doubt in the 
veteran's behalf, a 40 percent evaluation for severe 
intervertebral disc syndrome under Diagnostic Code 5293 in 
effect prior to September 23, 2002, is warranted.  

However, a preponderance of the evidence is against an 
evaluation greater than the 40 percent assigned because there 
is no competent medical evidence indicating persistent 
symptoms compatible with sciatic neuropathy.  There is no 
evidence of demonstrable muscle spasm and nerve conduction 
velocity study indicates no evidence of nerve involvement.  
Therefore, a preponderance of the evidence is against a 
separate compensable evaluation under Diagnostic Code 8616.  
The 40 percent assigned is greater than the maximum 
evaluation for limitation of motion of the cervical spine.  
There is no competent medical evidence indicating ankylosis 
of the spine and there is competent medical evidence 
indicating that there is no ankylosis.  Therefore, a 
preponderance of the evidence is against an evaluation 
greater than the 40 percent granted herein prior to 
September 23, 2002.  

Diagnostic Code 5293 was amended effective September 23, 
2002.  Effective September 23, 2002, intervertebral disc 
syndrome is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
the evaluations for all other disabilities, which ever method 
results in the higher evaluation.  A 60 percent evaluation 
will be assigned where there are incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  A 40 percent evaluation will be assigned where 
there are incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months.  A 20 percent evaluation will be assigned where 
there are incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 
12 months.

Further, spinal regulations were amended effective 
September 26, 2003.  See Diagnostic Codes 5325 to 5243.  
Under these criteria a 40 percent evaluation is assigned 
where there is unfavorable ankylosis of the entire cervical 
spine or forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is assigned 
where there is unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent evaluation is assigned 
for unfavorable ankylosis of the entire spine.  

The report of a March 2004 VA orthopedic examination reflects 
that range of motion of the neck was accomplished in forward 
flexion to 45 degrees, extension was to 30 degrees, right and 
left bending was to 40 degrees, and rotation was to 
50 degrees bilaterally.  The examiner commented that this was 
slight impairment of range of motion.  The left fist was 
slightly weaker than the right, but within normal limits.  
There was subjective numbness of the ulnar 4th and 5th 
fingers suggestive of a C8-7 neuropathy.  The ulnar, median 
and radial nerves were intact and there was no evidence of 
spasticity or hyperreflexia.  The veteran reported no 
specific days of incapacitation during the past 12 months.  
He did report pain and stiffness, but indicated he did not 
have any acute spasms, which rendered him incapacitated.  He 
had not been prescribed bed rest by a physician.  The 
diagnosis included that the veteran was able to function 
quite well except for lifting weight and there was no 
evidence of significant increase in symptoms.  

There is no competent medical evidence indicating that the 
veteran experiences any ankylosis of the spine and there is 
competent medical evidence indicating that he does no 
experience ankylosis of the spine.  Therefore, a 
preponderance of the evidence is against an evaluation 
greater than 40 percent based on ankylosis of the spine.  
There is no evidence that the veteran experiences any 
incapacitating episodes, or that he has experienced any 
incapacitating episodes.  The evidence reflects that the 
veteran has not experienced any incapacitating episodes.  
Therefore, a preponderance of the evidence is against an 
evaluation greater than 40 percent under any of the criteria 
in effect from September 23, 2002 or September 26, 2003.  

There continues to be no evidence of neurological dysfunction 
that would indicate that a higher evaluation could be 
assigned by evaluating the veteran's symptom separately, such 
as under Diagnostic Code 8616.  On the basis of the above 
analysis, a preponderance of the evidence is against an 
evaluation greater than the 40 percent granted herein.  


ORDER

An increased rating of 40 percent, but not greater, is 
granted from June 24, 1999, for radiculitis symptoms of the 
left upper extremity, status post C7-T1 disc excision and 
fusion, subject to the laws and regulations governing the 
payment of monetary benefits. 



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



